 

Exhibit 10.6.2

 

AMENDMENT

TO THE

DILIGENT BOARD MEMBER SERVICES, INC.

2010 STOCK OPTION AND INCENTIVE PLAN

 

WHEREAS, Diligent Board Member Services, Inc. (the "Company") has previously
established the Diligent Board Member Services, Inc. 2010 Stock Option and
Incentive Plan (the "Plan"), which was adopted by the Company's Board of
Directors (the "Board") on April 22, 2010, and was adopted by the Company's
Shareholders (the "Shareholders") on June 8, 2010; and

 

WHEREAS, pursuant to Subsection A of Article XII of the Plan, the Plan may be
amended by the Board in order to increase the number of shares reserved for
Awards under the Plan, provided, that the Shareholders approve such amendment
within twelve (12) months before or after the Board's adoption of such
amendment; and

 

WHEREAS, effective as of December 15, 2011, the Board has approved an increase
in the number of shares reserved for Awards under the Plan, and such increase
was approved by the Shareholders on April 17, 2012.

 

NOW, THEREFORE, BE IT RESOLVED, pursuant to the authority granted to the
officer(s) of the Company by the Board, the Plan is hereby amended, effective as
of April 17, 2012, as follows

 

The first sentence of Subsection A of Article IV of the Plan shall be amended so
as to now read as follows:

 

Subject to the provisions of Article XI relating to adjustments upon changes in
stock, the amount of stock that may be issued pursuant to Awards shall not
exceed in the aggregate seven and one-half million (7,500,000) shares of the
Company’s Common Stock.

 

IN WITNESS WHEREOF, Diligent Board Member Services, Inc. has caused this
Amendment to be executed as of this 17th day of April, 2012.

 

  DILIGENT BOARD MEMBER SERVICES, INC.       BY: /s/ Alessandro Sodi   NAME:
Alessandro Sodi   TITLE: CEO & President



 



 

